—Order granting motion to strike out portions of amended answer affirmed, with ten dollars costs and disbursements. In our opinion the charge complained of at least imported insolvency and so was libelous per se (See Hynds v. Fourteenth Street Store, 159 App. Div. 766, 775, and cases there cited); paragraphs 5 to 19, inclusive, of the amended answer, however, to stand in support of the partial defense in mitigation of damages; defendant, if so advised, to have the privilege of serving within twenty days, upon pasmen t of costs to date, a further amended answer alleging that the acts complained of were made in good faith and without malice. Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur.